DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims file 7/25/19. Claims 3-6,8,10-13,15 and 16 have been amended. New claims 17-20 have been added. Claims 1-20 are pending and claim 1 is the independent claim.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowance and reasons for allowance
5. Claim 1 is  allowed. Claims 2-20 are allowed by virtue of their dependence on claim 1.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A method for detecting an oblique ear-probe insertion into an acoustic
waveguide, the method comprising the steps of:
utilizing said estimated characteristic impedance for each of the plurality of said frequency ranges to characterize the degree of obliqueness in said ear-probe insertion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. The closest prior art is by Nørgaard (US 9,986939) who disclose a method for estimating one or more compensation parameters from impedance measurements of an acoustic load, using a probe assembly measurement setup. Compensation parameters are estimated through a minimization process and those parameters are used to restore causality of the reflectance and therefore provide more accurate impedance measurements. 
Norgaard fail to disclose or suggest using an oblique probe or detecting an oblique ear-probe insertion into an acoustic waveguide and utilizing the estimated characteristic impedance for each of the plurality of frequency ranges to characterize the degree of obliqueness in the ear-probe insertion. In the instant invention, an accurate measurement of the ear-canal reflectance is obtained particularly at higher frequencies and therefore detection and compensation for an oblique ear-probe insertion is obtained in a diagnostic setup.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884